Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
	
Information Disclosure Statement
The information disclosure (IDS) submitted on 05/11/2022 was filed after the mailing date of the Non-Final on 03/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97 (the fee was paid). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments
 The amendment filed on 05/16/2022 has been entered. Claims 15 – 28 are pending. The amendments to claims 23 and 25 have overcome the previous objection and rejection under 112(b), respectively. Claim 28 is withdrawn. Claims 15 – 27 are under examination. 

Restriction/Election
 REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 15 – 27, drawn to a sintered molybdenum product; Classified C22C 27/04
Group II, claim 28, drawn to a method of making a sintered product; Classified B22F 3/10
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Lack of unity of invention may be directly evident a priori, i.e., before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e., after taking the prior art into consideration. For example, independent claims to A+X, A+Y, X+Y can be said to lack unity a priori, as there is no subject matter common to all claims. In the case of independent claims to A+X and A+Y, unity of invention is present a priori, as A is common to both claims. However, if it can be established that A is known or obvious, there may be lack of unity a posteriori since A is not a technical feature that defines a contribution over the prior art.
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 15, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view Benesovsky (US 3,753,703,) in view of Plansee Molybdenum Powder (cited in the office action of 03/15/2022)

Benesovsky teaches a sintered molybdenum product containing 0.002 – 0.01 wt% of boron (20 – 100 ppm) [Col 1, line 23 – 30], which overlaps with the claimed range and less than 0.0025 wt% of oxygen (less than 25 ppm), which overlaps with the claimed range. Benesovsky teaches that the sintered molybdenum product can be made by mixing molybdenum powder and boron powder [Col 1, line 23 – 30]. 
Benesovsky does not explicitly teach the amount of the carbon present in the sintered molybdenum product. 
Plansee Molybdenum Powder teaches a commercially available molybdenum powder including a max carbon content of 30 µg/g (30 ppm max), which overlaps with the claimed range [page 4]. Plansee teaches that the max tungsten content is 300 µg/g (300 ppm max), which falls within the claimed range, and that the other impurities have a total max content of 151 µg/g (151 ppm), which falls within the claimed range. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)(See MPEP 2144.07)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have to taken the sintered molybdenum product of Benesovsky and selected the commercially available, high purity molybdenum powder of Plansee Molybdenum Powder as the powder used. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Resulting in a molybdenum content of 99.94% or more (calculated from max content of other impurities and claimed elements), which falls within the claimed range, and a total boron/carbon content of 20 – 130 ppm, which overlaps with the claimed range. 

During a telephone conversation with Laurence Greenberg on 10/14/2021 a provisional election was made to prosecute the invention of Group I, the product, claims 15 – 27.  
Affirmation of this election was made by applicant in replying to the previous Office action on 05/16/2022. Claim 28 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Interpretation
 A “large angle grain boundary” is defined as a boundary in which the angle difference between adjacent grains for the grains to align is greater than or equal to 15°. See page 9, line 8 – 11. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Benesovsky (US3,753,703, as cited in IDS 04/06/2020) in view of Plansee Molybdenum Powder (cited in the office action of 03/15/2022)

Regarding claims 15 – 18, Benesovsky teaches a sintered molybdenum product containing 0.002 – 0.01 wt% of boron (20 – 100 ppm) [Col 1, line 23 – 30], which overlaps with the claimed range of claim 15 and claim 16 and less than 0.0025 wt% of oxygen (less than 25 ppm), which overlaps with the claimed ranges of claim 15 and claim 18. Benesovsky teaches that the sintered molybdenum product can be made by mixing molybdenum powder and boron powder [Col 1, line 23 – 30]. 
Benesovsky does not explicitly teach the amount of the carbon present in the sintered molybdenum product. 
Plansee Molybdenum Powder teaches a commercially available molybdenum powder including a max carbon content of 30 µg/g (30 ppm max), which overlaps with the claimed range of claim 15 and claim 17 [page 4]. Plansee teaches that the max tungsten content is 300 µg/g (300 ppm max), which falls within the claimed range, and that the other impurities have a total max content of 151 µg/g (151 ppm), which falls within the claimed range. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)(See MPEP 2144.07)

It would have been obvious to one of ordinary skill in the art before the effective filing date to have to taken the sintered molybdenum product of Benesovsky and selected the commercially available, high purity molybdenum powder of Plansee Molybdenum Powder as the powder used.
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Resulting in a molybdenum content of 99.94% or more (calculated from max content of other impurities and claimed elements), which falls within the claimed range, and a total boron/carbon content of 20 – 130 ppm, which overlaps with the claimed range. 

Regarding claim 19, Benesovsky in view of Plansee Molybdenum Powder teaches the invention as applied above in claim 15.
Benesovsky in view of Plansee Molybdenum Powder does not disclose the presence of zirconium, hafnium, titanium, or vanadium which is interpreted to mean that their presence is 0 wt% (0 ppm) or essentially 0 wt%/0 ppm and that the max aluminum content is 10 µg/g (10 ppm max) [page 4], for a total of approximately 10 ppm, which falls within the claimed range. 
	Benesovsky in view of Plansee Molybdenum Powder does not disclose the presence of rhenium which is interpreted to mean that their presence is 0 wt% (0 ppm) or essentially 0 wt%/0 ppm, a max content of silicon of 20 µg/g (20 ppm max), and a max content of potassium of 20 µg/g (20 ppm max) [page 4] for a total of approximately 40 ppm max, which overlaps with the claimed range. 
	Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 20, Benesovsky in view of Plansee Molybdenum Powder teaches the invention as applied above in claim 15. Benesovsky in view of Plansee Molybdenum Powder discloses that the amount of molybdenum and tungsten is a content of 99.97% or more (calculated from max content of other impurities and claimed elements except tungsten), which falls within the claimed range.

Regarding claims 21 – 22, Benesovsky in view of Plansee Molybdenum Powder teaches the invention as applied above in claim 15. Benesovsky in view of Plansee Molybdenum Powder does not explicitly disclose that boron and carbon are present in dissolved form in at least 70% by weight and are finely dispersed in increased concentration in large angle grain boundaries. 
However, Benesovsky in view of Plansee Molybdenum Powder teaches a highly similar composition and the solubility of carbon and boron in molybdenum would be expected to be the same as that of the claimed invention. Furthermore, Benesovsky teaches sintering at a time and temperature [Col 2, line 47 – 65] that is substantially identical to the instant invention [0035 of as-published US2020/0306832). Therefore, there is a reasonable expectation to a person of ordinary skill in the art that sintered molybdenum product of Benesovsky in view of Plansee Molybdenum Powder would be meet the claimed range regarding the amount of boron and carbon in dissolved form, would be finely dispersed, and present in increased concentration in large angle grain boundaries. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process of making, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 23 – 24, Benesovsky in view of Plansee Molybdenum Powder teaches the invention as applied above in claim 15. Benesovsky in view of Plansee Molybdenum Powder does not explicitly teach the atomic proportion of carbon and boron in a grain boundary section as compared to the amount in the grain interior of an adjoining grain. 
However, Benesovsky in view of Plansee Molybdenum Powder teaches a sintered molybdenum product with a substantially identical composition and method of making including pressing, and sintering at a time and temperature [Col 2, line 47 – 65] that is substantially identical to the instant invention [0035 of as-published US2020/0306832).
Therefore, is a reasonably expectation to a person of ordinary skill in the art that the sintered molybdenum product of Benesovsky in view of Plansee Molybdenum Powder would meet the claimed proportion of boron and carbon in the grain boundary section vs the interior of the adjoining grain, absent evidence to contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making and composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Benesovsky (US3,753,703, as cited in IDS 04/06/2020) in view of Plansee Molybdenum Powder (cited in the office action of 03/15/2022), as applied to claim 15 above, in further view of Primig (“On the Recrystallization Behavior of Technically Pure Molybdenum).

Regarding claim 26, Benesovsky in view of Plansee Molybdenum Powder teaches the invention as applied above in claim 15. Benesovsky does not explicitly teach forming a partially/fully recrystallized structure on the molybdenum-boron alloy. 
Primig discuses recrystallization behavior of technically pure molybdenum products which have been produced by sintering [title; Experimental, page 3]. Primig teaches that recrystallization is decisive for the resulting mechanical properties including ductility, hardness, strength, and toughness [Introduction, page 2]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sintered molybdenum product of Benesovsky in view of Plansee Molybdenum Powder and subjected it to partial/full recrystallization. As taught by Primig, the subjection of sintered molybdenum products to recrystallization effects the properties of the final product including ductility, hardness, strength, and toughness. 


Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Benesovsky (US3,753,703, as cited in IDS 04/06/2020) in view of Plansee Molybdenum Powder (cited in the office action of 03/15/2022), as applied to claim 15 above, in further view of Yokoyama (JP2006/002178, using espacenet translation) 

Regarding claims 25 and 27, Benesovsky in view of Plansee Molybdenum Powder teaches the invention as applied above in claim 15. 
Benesovsky in view of Plansee Molybdenum Powder does not explicitly teach that the sintered molybdenum product a weld connection for joining it to another sintered molybdenum composition with an identical composition but does teach that the molybdenum-boron alloys have good weldability [Col 3, line 25 – 27]. 
Yokoyama teaches a method for producing a pure molybdenum thin strip [Title]. Yokoyama teaches that the method includes providing two pure molybdenum plates have a thickness of 1.0 mm, in which the molybdenum plates are obtained by sintering pure molybdenum powder, hot rolling, and butting the two plates and welding together in an argon atmosphere [0016]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the sintered molybdenum products of Benesovsky in view of Plansee Molybdenum Powder and welded them together as taught by Yokoyama to achieve predictable results. Given that Yokoyama and Benesovsky in view of Plansee Molybdenum Powder teaches using sintered molybdenum products, a person of ordinary skill in the art would have a reasonable expectation of success in welding the molybdenum sheets of Benesovsky in view of Plansee Molybdenum Powder. 
Furthermore, given that two molybdenum sheets of the same composition of Benesovsky in view of Plansee Molybdenum Powder are welded together, the welded structure would reasonably be expected to have a “weld connection” as claimed in claim 27 and the sintered molybdenum part would have “sections”, and one of ordinary skill in the art would reasonably expect the weld connection to have a composition of molybdenum greater than 99.93 wt%, given that both the materials to be welded have a composition with greater than 99.93 wt% molybdenum. 

Lastly, Benesovsky in view of Plansee Molybdenum Powder (and Yokoyama) does not explicitly state that a large angle grain boundary and/or large grain boundary sections have a preferential orientation to a main forming direction. However, Benesovsky in view of Plansee Molybdenum Powder teaches a sintered molybdenum product with a substantially identical composition and method of making including pressing, and sintering at a time and temperature [Col 2, line 47 – 65] that is substantially identical to the instant invention [0035 of as-published US2020/0306832).
Therefore, is a reasonably expectation to a person of ordinary skill in the art that the sintered molybdenum product of Benesovsky in view of Plansee Molybdenum Powder (and Yokoyama) would meet the claimed limitation. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making and composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Response to Arguments
 Applicant’s arguments, filed 05/16/2022, with respect to the rejection of claims 15 – 26 under 35 U.S.C. 103 over Morito (“Intergranular Fracture Surface Analysis of Molybdenum” NPL, disclosed in IDS 04/06/2020) have been fully considered and are persuasive. The examiner agrees that the composition to Table 1 of Morito is directed to the annealed ingot which would not have a sintered microstructure and that Morito discloses that the semi-sintered briquette has a composition related to C, O, and N that is outside the claimed range. Therefore, the rejection has been withdrawn.  

However, upon further consideration, a new ground(s) of rejection is made in view of;
Claims 15 – 24 under 103 in view of Benesovsky (US3,753,703, as cited in IDS 04/06/2020) and Plansee Molybdenum Powder (cited in the office action of 03/15/2022)
Claim 26 under 103 in view of Benesovsky (US3,753,703, as cited in IDS 04/06/2020) and Plansee Molybdenum Powder (cited in the office action of 03/15/2022) in view of Primig (“On the Recrystallization Behavior of Technically Pure Molybdenum).
Claim 25 and 27 under 103 in view of Benesovsky (US3,753,703, as cited in IDS 04/06/2020) and Plansee Molybdenum Powder (cited in the office action of 03/15/2022) in view of Yokoyama (JP2006/002178, using espacenet translation) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735